DETAILED ACTION

Preliminary Remarks
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 

Continued Examination Under 37 CFR 1.114
Receipt is acknowledged of a request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e) and a submission, filed on 08/26/2022.

Response to Arguments
Applicant’s arguments, see pages 9-11 of Applicant’s Remarks, filed 08/02/22, with respect to the 35 USC 103 rejection of claim 21 have been fully considered and are persuasive.  The 35 USC 103 rejection of claim 21 has been withdrawn since amendments overcome the prior art of Kiapour and Kristal.
An updated prior art search has yielded no additional applicable, per prior art rejection purposes, results.  Therefore, the Examiner deems the claims in condition for allowance.

Allowable Subject Matter
Claims 4-23 are allowed.
The following is an examiner’s statement of reasons for allowance:
In reference to claims 4 and 13, the Examiner makes note of a term/concept which, in combination and integration with the other limitations of the claims, is seen as the major novel aspect of the invention and which was not found in the prior art of record.  The Examiner makes note of the term/concept using a first generator network to generate image data from a received first image data representing a human wearing a first article of clothing, the generated image data having a first photometric artifact removed and then generating using a second generator network and the image data, third image data representing the human in a different pose relative to the received first image data.  Again, it is at least these limitations in combination with the further limitations of the claims which ultimately produce a display of image data representing the first article of clothing, that the Examiner deems as the novel concept/major aspect not found in the prior art.
In reference to claims 5-12 and 14-20, these claims depend upon allowable claims 4 and 13 respectively and are therefore also deemed allowable.
In reference to claim 21 the Examiner makes note of a term/concept which, in combination and integration with the other limitations of the claim, is seen as the major novel aspect of the invention and which was not found in the prior art of record.  The Examiner makes note of the term/concept using a first generator network to generate image data from a received first image data depicting a human wearing a first article of clothing, the generated image data having a first photometric artifact removed and then generating third image data depicting the first article of clothing segmented from the first human using the generated image data.  Again, it is at least these limitations in combination with the further limitations of the claims which ultimately produce a display of image data representing the first article of clothing, that the Examiner deems as the novel concept/major aspect not found in the prior art.
In reference to claims 22-23, these claims depend upon allowable claim 21 and are therefore also deemed allowable.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

References Cited
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:
Swaminathan et al. (U.S. Publication 2021/0272341)
Swaminathan et al. discloses generating images and videos depicting a human subject wearing textually defined attire.
Lin et al. (U.S. Publication 2019/0043269)
Lin et al. discloses methods, systems and computer readable media for modeling garments using single view images.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Antonio Caschera whose telephone number is (571) 272-7781.  The examiner can normally be reached Monday-Friday between 6:30 AM and 2:30 PM EST.
If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Jennifer Mehmood, can be reached at (571) 272-2976. 

Any response to this action should be mailed to:
		Mail Stop ____________
		Commissioner for Patents                 
P.O. Box 1450             
Alexandria, VA 22313-1450
or faxed to:
		571-273-8300 (Central Fax)
	
See the listing of “Mail Stops” at http://www.uspto.gov/patents/mail.jsp and include the appropriate designation in the address above.
Any inquiry of a general nature or relating to the status of this application or proceeding should be directed to the Technology Center 2600 Customer Service Office whose telephone number is (571) 272-2600.

/Antonio A Caschera/
Primary Examiner, Art Unit 2612
8/31/22